

STOCK OPTION AGREEMENT
AMENDED AND RESTATED
PIONEER ENERGY SERVICES CORP.
2007 INCENTIVE PLAN

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made by and between Pioneer
Energy Services Corp. (the “Company”), and «Name» (the “Optionee”) as of <<Grant
Date>>, pursuant to the Pioneer Energy Services Corp. 2007 Incentive Plan (the
“Plan”), which is incorporated by reference herein in its entirety.
RECITALS
A.    The Company desires to grant to the Optionee and the Optionee desires to
accept an option to purchase shares of the Company’s common stock, $0.10 par
value per share (the “Common Stock”), upon the terms and conditions set forth in
this Agreement and the Plan.
B.    Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the Plan.
NOW, THEREFORE, the parties hereto agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:
(a)
“Affiliate” means, with respect to any Person (as defined below), any other
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with the Person in
question. As used herein, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

(b)
“Associate” means, with reference to any Person, (i) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or any of its Affiliates) of which that Person is an officer or
general partner (or officer or general partner of a general partner) or is,
directly or indirectly, the beneficial owner of 10% or more of any class of its
equity securities, (ii) any trust or other estate in which that Person has a
substantial beneficial interest or for or of which that Person serves as trustee
or in a similar fiduciary capacity and (iii) any relative or spouse of that
Person, or any relative of that spouse, who has the same home as that Person.

(c)
“Cause” means, with reference to the Optionee, (i) the commission by the
Optionee of any felony or any crime or offense involving moral turpitude or
dishonesty or involving money or other property of the Company; (ii) the
Optionee’s participation


1

--------------------------------------------------------------------------------



in a fraud or act of dishonesty against the Company or any Affiliate; (iii) the
Optionee’s willful breach of the policies of the Company or of any Affiliate;
(iv) the Optionee’s intentional damage to the property of the Company or of any
Affiliate; (v) any material breach by the Optionee of any agreement between the
Optionee and the Company; (vi) any unauthorized use or disclosure by the
Optionee of confidential information or trade secrets of the Company or its
Affiliates; (vii) the Optionee’s refusal or willful failure to substantially
perform his or her employment duties; (viii) the Optionee’s receipt of any bribe
or kickback in connection with the Company’s business; or (ix) the Optionee’s
willfully engaging in material misconduct that results in damage to the Company
or results in adverse publicity, public contempt or public ridicule of the
Optionee or the Company. The determination by the Company’s Board of Directors
(the “Board”) or the Compensation Committee of the Board (the “Committee”) as to
whether “Cause” exists shall be final, conclusive and binding on the Optionee.
(d)
“Change in Control” shall mean the occurrence of any of the following after the
Grant Date:

i.
any Person (other than an Exempt Person) is or becomes the beneficial owner of
Voting Stock (not including any securities acquired directly from the Company
after the date the Plan first became effective) representing 40% or more of the
combined voting power of the Voting Stock then outstanding; provided, however,
that a Change of Control will not be deemed to occur under this clause (i) if a
Person becomes the beneficial owner of Voting Stock representing 40% or more of
the combined voting power of the Voting Stock then outstanding solely as a
result of a reduction in the number of shares of Voting Stock outstanding which
results from the Company’s repurchase of Voting Stock, unless and until such
time as that Person or any Affiliate or Associate of that Person purchases or
otherwise becomes the beneficial owner of additional shares of Voting Stock
constituting 1% or more of the combined voting power of the Voting Stock then
outstanding, or any other Person (or Persons) who is (or collectively are) the
beneficial owner of shares of Voting Stock constituting 1% or more of the
combined voting power of the Voting Stock then outstanding becomes an Affiliate
or Associate of that Person, unless, in either such case, that Person, together
with all its Affiliates and Associates, is not then the beneficial owner of
Voting Stock representing 40% or more of the Voting Stock then outstanding; or

ii.
the following individuals cease for any reason to constitute a majority of the
number of Directors then serving on the Board: (A) individuals who on the date
the Plan first became effective constitute the Board; and (B) any new Director
(other than a Director whose initial assumption of office is in connection with
an actual or threatened election contest relating to the election of Directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was




2

--------------------------------------------------------------------------------



approved or recommended by a majority vote of the Directors then still in office
who either were Directors on the date the Plan first became effective or whose
appointment, election or nomination for election was previously so approved or
recommended; or
iii.
there is consummated a merger or consolidation of the Company or any parent or
direct or indirect subsidiary of the Company with or into any other corporation,
other than: (A) a merger or consolidation which results in the Voting Stock
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities which entitle the holder thereof to vote
generally in the election of members of the Board or similar governing body of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person (other than an Exempt Person) is or becomes the beneficial
owner of Voting Stock (not including, for purposes of this determination, any
Voting Stock acquired directly from the Company or its subsidiaries after the
date the Plan first became effective other than in connection with the
acquisition by the Company or one of its subsidiaries of a business)
representing 40% or more of the combined voting power of the Voting Stock then
outstanding; or

iv.
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition of all or substantially all of the Company’s assets, unless (A) the
sale is to an entity of which at least 50% of the combined voting power of the
securities which entitle the holder thereof to vote generally in the election of
members of the board of directors or similar governing body of such entity (“New
Entity Securities”) are owned by shareholders of the Company in substantially
the same proportions as their ownership of the Voting Stock immediately prior to
such sale; (B) no Person other than the Company and any employee benefit plan or
related trust of the Company or of such corporation then beneficially owns 40%
or more of the New Entity Securities; and (C) at least a majority of the
directors of such corporation were members of the incumbent Board at the time of
the execution of the initial agreement or action providing for such disposition.

(e)
“Disability” means the absence of an Optionee from the Optionee’s duties with
the Company or any of its Affiliates on a full-time basis for at least 180
consecutive days as a result of incapacity due to mental or physical illness or
injury which is determined by the Committee in its sole discretion to be
permanent.




3

--------------------------------------------------------------------------------



(f)
“Exempt Person” means: (i) the Company; (ii) any Affiliate of the Company; (iii)
any employee benefit plan of the Company or of any Affiliate and any Person
organized, appointed or established by the Company for or pursuant to the terms
of any such plan or for the purpose of funding any such plan or funding other
employee benefits for employees of the Company or any Affiliate of the Company;
or (iv) any corporation or other entity owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of capital stock of the Company.

(g)
“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

(h)
“Voting Stock” means the Common Stock and any other securities issued by the
Company which entitle the holder thereof to vote generally in the election of
members of the Board.

2.    Award. The Company hereby grants to the Optionee an option (the “Option”)
to purchase up to «TotalISO» shares of Common Stock at an exercise price per
share of <<Price>> upon the terms and conditions set forth in this Agreement and
the Plan. The Option is intended to be treated as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code to the extent it
otherwise qualifies as such.
3.    Option Term. Unless terminated sooner, the Option shall expire if and to
the extent it is not exercised within ten years from the date hereof (the
“Expiration Date”).
4.    Vesting.
(a)
Vesting Through Continued Employment.

i.
If the Employee remains continuously employed by the Company or a subsidiary of
the Company through

<<Vesting Terms>>
(b)
Termination of Employment or Service Due to Death or Disability. If, before the
Option becomes vested, the Optionee’s Continuous Service terminates due to the
Optionee’s death or is terminated by the Company due to the Optionee’s
Disability, then the Option will thereupon become fully vested.

(c)
Involuntary Termination of Employment. If the Optionee participates in the
Company’s Key Executive Severance Plan, as amended (the “KESP”), and, before the
Option becomes vested, the Optionee’s employment with the Company terminates
pursuant to an Involuntary Termination (as defined in the KESP), the Option
shall vest in accordance with the terms of the KESP.

(d)
Change in Control. Unless otherwise determined by the Committee in accordance
with the Plan, if a Change in Control occurs and the Optionee is then still
employed




4

--------------------------------------------------------------------------------



by or in the service of the Company, then, unless the Option is assumed,
converted into an economically equivalent option for shares of the acquiring or
successor company (or parent thereof) pursuant to Treasury Regulation §1.424-1,
the unvested portion of the Option outstanding immediately prior to the Change
in Control will thereupon become fully vested. To the extent the Option is not
assumed, converted, exercised or cashed out, it will terminate upon a Change in
Control.
5.    Termination of Option in Connection with Termination of Employment or
Service. Except as provided in the KESP, if the Optionee’s Continuous Service
terminates for any reason other than death or Disability, then, unless sooner
terminated under the terms hereof, the vested portion of the Option will
terminate if and to the extent it is not exercised within 90 days after the date
of the termination of the Optionee’s Continuous Service, provided, however,
that, if the Optionee’s Continuous Service is terminated by the Company for
Cause, then the Option (whether or not vested) will terminate upon the date of
such termination of Continuous Service. If the Optionee’s Continuous Service is
terminated by reason of the Optionee’s death or Disability, then, unless sooner
terminated under the terms hereof, the vested portion of the Option (determined
with regard to any acceleration of vesting hereunder) will terminate if and to
the extent it is not exercised within one year after the date of such
termination of Continuous Service. To the extent the Option is not or does not
become vested at the time of the termination of the Optionee’s Continuous
Service, the Option will be forfeited by the Optionee and will terminate at such
time. Notwithstanding anything herein to the contrary, under no circumstances,
will the Option be exercisable at any time after the Expiration Date.
6.    Exercise of Option. If the Option becomes vested, it may be exercised in
whole or in part by delivering to the Chief Financial Officer of the Company (or
another person designated for this purpose) (a) a written notice specifying the
number of whole shares of Common Stock with respect to which the Option is being
exercised, and (b) payment in full of the exercise price, together with the
amount, if any, deemed necessary by the Company to enable it to satisfy any tax
withholding obligations attributable to the exercise. The exercise price and
withholding amount shall be payable by bank or certified check or pursuant to
such other methods as may be permitted by the Committee or its designee in
accordance with the Plan and applicable law, including, without limitation,
broker-assisted cashless exercise.
7.    Rights as a Shareholder. No shares of Common Stock shall be sold or
delivered hereunder until full payment for such shares has been made (including,
for this purpose, satisfaction of the applicable tax withholding). The Optionee
shall have no rights as a shareholder with respect to any shares covered by this
Option unless and until the Option is exercised and the shares covered by the
exercise of the Option are issued in the name of the Optionee. Except as
otherwise specified, no adjustment shall be made for dividends or distributions
of other rights for which the record date is prior to the date such shares are
issued.
8.    Assignment; Beneficiary. The Option and the Optionee’s rights with respect
thereto may not be assigned, pledged or transferred except upon the Optionee’s
death to a beneficiary designated by the Optionee (subject to the terms of this
Agreement and the Plan) or if no beneficiary has been duly designated or no duly
designated beneficiary shall survive the Optionee, pursuant to the



5

--------------------------------------------------------------------------------



Optionee’s Will or the laws of descent and distribution. Any attempted
assignment, pledge or transfer in violation of this Agreement or the Plan will
be void ab initio and of no force or effect. The Optionee may designate a
beneficiary by filing a written (or electronic) beneficiary designation form
with the Chief Financial Officer of the Company in a manner prescribed or deemed
acceptable for this purpose by the Committee or its designee. Each such
beneficiary designation will automatically revoke all prior designations by the
Optionee.
9.    No Right to Employment. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or any of its subsidiaries to
terminate the Optionee’s employment or other service relationship at any time,
nor confer upon the Optionee any right to continue in the capacity in which he
or she is employed or otherwise serves the Company or any of its subsidiaries.
10.    Withholding. The Company’s obligation to issue shares of Common Stock
pursuant to the exercise of the Option shall be subject to and conditioned upon
the satisfaction by the Optionee of applicable tax withholding obligations. The
Company shall have the right to deduct applicable taxes from any Award payment
and withhold, at the time of delivery of shares of Common Stock under this
Agreement, an appropriate amount of cash or number of shares of Common Stock or
a combination thereof for payment of taxes required by law or to take, or cause
the Optionee to take, such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the Option
with respect to which withholding is required. If shares of Common Stock are
used to satisfy tax withholding, such shares shall be valued based on the Fair
Market Value when the tax withholding is required to be made.
11.    Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by facsimile transmission, by electronic mail, by certified
or registered mail, return receipt requested, or by courier or delivery service,
to the Company at 1250 N.E. Loop 410, Suite 1000, San Antonio, Texas 78209,
Attention: Chief Financial Officer, facsimile number (210) 828-8228, and to the
Optionee at the Optionee’s address and facsimile number (if applicable)
indicated beneath the Optionee’s signature on the execution page of this
Agreement, or at such other address and facsimile number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given (a) when received, if by
personal delivery; (b) upon confirmation of receipt, if sent by facsimile
transmission or electronic mail; and (c) when delivered (or upon the date of
attempted delivery where delivery is refused), if sent by certified or
registered mail, return receipt requested, or courier or delivery service.
12.    Amendment and Waiver. Except as otherwise provided in the Plan, this
Agreement may be amended, modified or superseded only by written instrument
executed by the Company and the Optionee. Only a written instrument executed and
delivered by the party waiving compliance hereof shall make any waiver of the
terms or conditions effective. Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term



6

--------------------------------------------------------------------------------



or condition, or of any breach of any term or condition, contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other term or condition, or a
waiver of any breach of any other term or condition.
13.    Successors. All obligations of the Company under this Agreement with
respect to the Option granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
14.    Governing Law and Severability. This Agreement shall be governed by the
laws of the State of Texas without regard to its conflicts of law provisions.
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
15.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes and all of which taken
together shall constitute but one and the same instrument.
16.    Grant Subject to Terms of Plan and this Agreement. The Optionee
acknowledges and agrees that the grant of the Option hereunder is made pursuant
to and governed by the terms of the Plan and this Agreement. The Optionee
acknowledges having received a copy of the Plan. In the case of a conflict
between the terms of the Plan and this Agreement, the terms of the Plan will
govern.
[SIGNATURES BEGIN ON FOLLOWING PAGE]





7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
duly executed by an officer thereunto duly authorized, and the Optionee has
executed this Agreement, all effective as of the date first above written.
PIONEER ENERGY SERVICES CORP.:


 


By:     
Name: <<Company Officer>>
Title: <<Title>>


OPTIONEE:


    
Name: «Name»

Address:    ______________________________
    ______________________________
    ______________________________

 






